Title: To George Washington from John Armstrong, 25 November 1793
From: Armstrong, John
To: Washington, George


          
            Honored Dear Sir
            Carlisle [Pa.] 25th Novr 1793
          
          Please to accept my sincere Congratulations on the reputed State of your good health
            & safe return to our Afflicted Capitol, or the invirons thereof.
          The design of this letter which ought to have been much sooner addressed, is to tender
            my Cordial thanks & acknowledgments of your Excellencys friendly rememberance of my
            son in the appointment proposed to him—of which thro’ an accidental delay in his
            correspondence, I knew nothing until a short time before your last setting out to Mount
            Vernon. his non-acceptance I find gave him some pain for certain reasons distinct from
            the change of his residence to that of New York, which he thinks
            would not correspond to his circumstances in life; and which I hope he may in some
            degree have explain’d in the acknowledgments incumbent upon him. It has been amongst my wishes for and advices to him, to keep a
            constant eye to the common dictates of providence, seeking resignation in Such Station
            as most naturally presented itself however private it might be, and I trust he has in a
            good degree began to see the propriety thereof, and the Sovereign disposal of men &
            things which this world presents to the observation of every day! his elder brother who
            never looked for any thing out of the sphere of his own profession, and which former bad
            health had even obliged him to lay aside, is now called forth to deliberations of a very
            important kind for which he hath few possitive quallifications beyond the native
            Simplicity and firmness of his mind, yet such is the course of human conduct.
          In regard to our Western Affairs, a Solemn Silence at present prevails—if Genl Wayne
            has carried out 3000 effectives, from the consideration of more discipline & better
            appointments, there is much to hope he has reach’d the Villages near the begining of
            this month. If a general Action should take place it is not likely to be obstinate, as
            the Novelty joined to the terror of the Horse has a tendency at once to intimidate &
            discomfit the Enemy, who in my opinion have no rational motive at all for a general
            engagement except their numbers far Exceed our computation; their present estimation of
            their own Superiority at Arms may prove a Stimulas to produce a general battle, but if
            they persist, (the circumstances of light & ground being favourable) the Stimulas I
            hope will prove a Snare to these inflated men.
          Publick prayers have been offered in these parts for the Success of our little Army—the
            preservation of our Country & the Capitol of this state from wasteing &
            contagious diseases—and the Governor I see has recommended another day of the like
              Ser⟨illegible⟩ which may be more generally attended to—this to
            be sure is both laudible & highly expedient, but pity it is, where the holy Bible
            may be so easily consulted that this devout prescription should appear to be wanting in
            a Capital Article—as of the merits & intercession of jesus Christ, the proclamation
            sayeth nothing! without a special respect thereto (if revelation be true) the other good
            things mentioned therein can avail nothing—but the people we hope will make this
            necessary Supplement.
          
          The late afflictive Visitation of God to the inhabitants of Philada is truly Alarming
            & ought to awaken not only the reflexion of Pennsylvania, but of every State in the
            Union—nor is the limittation of the infection to that spot (as is generally reported)
            less extraordinary, from which we are not unnaturally led to augur some good to this
            country—happy however at the present in hearing not only of a gradual abatement of this
            malignant disease for more than a month past, but now of it’s total abolition.
          I should but improperly offer to touch the publick difficulties of the present moment
            and can only express my earnest wishes that together with the country where you preside
            you may be safely carried through the political intricacies that either now or hereafter
            may fall in the way—You were Sir, I firmly believe providentially called to this
            checkered task, and in a diligent attention not only to your official, but Christian
            duty, have cause to be of good Courage, not because of an imperfect discharge of these
            duties, but because the lord reigns & will do all his pleasure, who can carry you
            through this maze of things, with honor and dignity to the end. And this dear Sir in the
            simplicity of truth is the habitual desire of your frail but invariable friend
          
            John Armstrong
          
        